           Case 20-31480 Document 8 Filed in TXSB on 03/03/20 Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                         ENTERED
                                                                                                               03/03/2020
IN RE:                            §
EVANGEL INTERNATIONAL FOODS, INC. §                               CASE NO: 20-31480
       Debtor(s)                  §
                                  §                               CHAPTER 11

                                      ORDER SETTING HEARING

        Hearing is set on the Emergency Motion for Authority to Use Cash Collateral (ECF No.

6) at 1:30 p.m. on March 5, 2020, in Courtroom 403, United States Courthouse, 515 Rusk St.,

Houston, Texas. The movant shall serve a copy of this order on all affected parties or file and

serve a hearing notice within 24 hours by mail service pursuant to LR 9013. Further, movant

shall give electronic notice and additional telephone notice to any party with an interest in cash

collateral. The Court advises debtor’s counsel that future motions must strictly comply with LR

9013(i), which requires that any emergency motions must include a detailed statement why an

emergency exists, the date relief is needed and must be certified for its accuracy by the party

seeking the emergency relief or by its counsel1. The instant motion does not contain the date

relief is needed to avoid the consequences and is not certified by the debtor or by its counsel.

Future motions must comply with 9013(i). Failure to comply will result in denial, without

prejudice.


        SIGNED: 03/03/2020.


                                                         ___________________________________
                                                         Jeffrey P. Norman
                                                         United States Bankruptcy Judge

1
  LR 9013(i): “The emergency motion must contain the word “Emergency” in the title of the motion. The motion
must include a detailed statement why an emergency exists, and the date relief is needed to avoid the consequences
of the emergency. The motion seeking an emergency hearing must be certified for its accuracy by the party seeking
the emergency relief or by its counsel.”
1/1
